t c summary opinion united_states tax_court annisa m owens petitioner v commissioner of internal revenue respondent docket no 14326-02s filed date annisa m owens pro_se alan h cooper for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner's federal_income_tax of dollar_figure after a concession by petitioner the issue remaining for decision is whether money given to petitioner by her supervisor constitutes a taxable bonus or a tax-free gift background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in redwood city california at the time the petition in this case was filed during the year at issue petitioner was employed as an executive assistant at fox paine co llc fox paine on or about date petitioner received personal check no in the amount of dollar_figure from her supervisor james r kroner mr kroner petitioner's signature and account number appear on the back of the check which she deposited into her personal account petitioner resigned from fox paine on date fox paine issued to petitioner a form 1099-misc miscellaneous income reporting dollar_figure in nonemployee compensation when respondent inquired about the payment a fox paine executive confirmed that the form 1099-misc should have 1in the notice_of_deficiency respondent determined that petitioner failed to include in income a state_income_tax refund of dollar_figure from a prior year petitioner has conceded this issue reported the full amount of dollar_figure petitioner timely filed her form_1040 u s individual_income_tax_return for but failed to report the amount received from mr kroner petitioner does not dispute receiving the money she merely objects to its classification as a bonus and argues that it was a gift from mr kroner and therefore not includable in income at the end of the trial respondent orally moved for leave to conform the pleadings to the evidence under rule b petitioner did not object discussion the resolution of the issue in this case does not depend on which party has the burden_of_proof therefore sec_7491 does not apply here respondent's motion as a preliminary matter the court must determine whether respondent's motion to conform the pleadings to the evidence should be granted pursuant to sec_6214 and rule b respondent moved to increase the amount of the deficiency respondent moves to increase the deficiency because of the alleged error made by fox paine when issuing the form 1099-misc to petitioner rule b permits the court to grant a party's motion to conform the pleadings to the evidence freely when justice so requires provided the objecting party is not prejudiced by its admission 83_tc_381 affd 823_f2d_1310 9th cir the court does not find that granting respondent's motion would result in prejudice to petitioner the parties agree that petitioner received the full dollar_figure accordingly respondent's motion to conform the pleadings to the evidence so as to assert an increased deficiency will be granted 2rule b provides other evidence if evidence is objected to at the trial on the ground that it is not within the issues raised by the pleadings then the court may receive the evidence and at any time allow the pleadings to be amended to conform to the proof and shall do so freely when justice so requires and the objecting party fails to satisfy the court that the admission of such evidence would prejudice such party in maintaining such party's position on the merits payment petitioner received as a general_rule the value of property acquired by gift is not includable in gross_income sec_102 gifts are payments made out of detached and disinterested generosity and not in return for past services 363_us_278 furthermore a gift must be given out of affection respect and admiration id in addition sec_102 requires an employee to include in his or her gross_income any amount transferred by or for an employer to or for the benefit of an employee only in exceptional circumstances should a transfer between an employer and an employee be considered a gift in the statutory sense commissioner v duberstein supra pincite if the gift is made solely for personal reasons such as a birthday or wedding present and is in no way related to the employment relationship and no anticipation of business benefit exists then the gift may qualify for sec_102 exclusion treatment williams v commissioner tcmemo_2003_97 only in situations where the relationship between the employer and the employee is personal and the payment is made for reasons unrelated to the work relationship may it be treated as a gift see caglia v commissioner tcmemo_1989_143 finding that payments received by the taxpayer from her employer with whom she traveled for personal pleasure were not taxable harrington v commissioner tcmemo_1958_194 finding on the basis of social activities and vacations a personal relationship existed between the taxpayers and the husband's employers petitioner is unable to establish that she had a relationship with mr kroner other than that of employer- employee indeed she testified that she did not have a relationship with mr kroner outside of the work environment petitioner offered no evidence that would indicate that the dollar_figure was paid for any purpose other than to reward her for excellent job performance it appears to the court that mr kroner was paying petitioner for the services she provided to him as his executive assistant the regulations expressly provide that christmas bonuses are included in the definition of compensation sec_1_61-2 income_tax regs the parties agree that petitioner received a check for dollar_figure from mr kroner furthermore the evidence indicates that petitioner endorsed and deposited the check she received from mr kroner into her personal account the court holds that petitioner is required to include the dollar_figure in income reviewed and adopted as the report of the small_tax_case division an order will be issued granting respondent's motion to conform the pleadings to the evidence and decision will be entered under rule
